 THEATRE NOW, INC.525Theatre Now,Inc. and The Grease CompanyandJoseph F. Doucette,Sr. Case 31-CA-3825June 13, 1974DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn November 30, 1973, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthis proceeding. Thereafter, General Counsel filedexceptions and a supporting brief, and Respondentsfiled exceptions, a supporting brief, an answeringbrief to General Counsel's exceptions, and a motionto reopen the record.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.1.The Administrative Law Judge found thatDoucette, Sr.,was a supervisor and that he wasdischarged for participating in the Union's process-ing of an employee's grievance. The conclusion thatDoucette, Sr., possessed supervisory authority wasbased on the finding that (a) he had authorityeffectively to recommend hiring, (b) he participatedin the hiring of the local carpenters, and (c) hepossessed the authority to direct the employees in thecarpentrydepartment.Althoughwe accept thefindingof the Administrative Law Judge thatDoucette, Sr., was terminated for the participation inthe grievance, we find that he was a rank-and-fileemployee atall times.With respect to the finding of the AdministrativeLaw Judge that Doucette, Sr., had authority toeffectively recommend hiring, we note that the hiringof the flyman is the only instance in which therecommendation of Doucette, Sr., played a role.Particularly noteworthy, however, is the fact that theman Doucette, Sr., successfully recommended for theposition of flyman. was his son, Doucette, Jr. Weattribute this isolated incident only to the Employer'swillingnessto permit Doucette, Sr., to name his sonto assist him, not as an example of a supervisor'spower of "effective recommendation." Moreover, itIRespondents'motionto reopen the record, in our opinion, raises nomaterial or substantial issues relevantto the proceedingsherein.According-ly,we hereby deny such motion.2 In view of the finding that Doucette,Sr.,was not a supervisor,Members Jenkins and Penello deem it unnecessaryto considerthe findingappears that the carpenter and his assistant (theflyman) function as a team and the Employer mayhave been willing to allow Doucette, Sr., to name hisson so as to ensure harmony within the team.Secondly, with respect to the hiring of the localcarpenters,we note that Doucette, Sr., performedonly the mechanical task of submitting to the localunion a card containing the number of employeesneeded to work the show and the number ofemployees traveling with the show. The local unionthen supplied the needed employees based on thisinformation.We consider the participation byDoucette, Sr., in this hiring process to be so minimaland so devoid of independent judgment as to negateany conclusion that Doucette, Sr., exhibited supervi-sory authority by his role in obtaining additionalemployees from the local union.Thirdly, we find that the record does not supportthe finding by the Administrative Law Judge thatDoucette, Sr., exercised supervisory authority in thedirection of employees. Any direction or instructionby Doucette, Sr., is attributable essentially to hisfamiliarity with the operation of the show. The jobfunction of Doucette, Sr., was to adapt the set of theproduction to each theatre. This required him toexplain to other employees how the stage should beset for this particular play, but did not require actualsupervisionordirectionof stagehands as theyperformed their jobs in achieving this objective.Considering the foregoing together with the factsthat there is no evidence that the employer or anyemployee or union representative considered or heldoutDoucette, Sr., to be a supervisor, and theemployer conceded at the hearing that Doucette, Sr.,did not exercise supervisory authority, we find thathe was not a supervisor within the meaning ofSection 2(11) of the Act. Accordingly, we find thatthe Respondent violated Section 8(a)(1) and (3) ofthe Act by terminating an employee, Doucette, Sr.,for participating in a grievance.2 Since Doucette, Jr.,was also discharged, apparently as part and parcel ofthedischarge of his father, we shall order hisreinstatement. The termination of Doucette, Jr., wasdirectly linked to the unlawful termination ofDoucette,Sr.,forparticipation in a protectedactivity.Accordingly,we find that Respondentviolated Section 8(a)(1) and (3) of the Act by thisaction.RemedyInasmuch as we agree with the Administrative Lawand rationale of the Administrative Law Judge with regard to the violationof Sec. 8(a)(1) of the Act.Member Fanning would find, in any event, thatboth Doucette,Sr., and Doucette,Jr., should bereinstatedfor thereasonsarticulated by the Administrative Law Judge in her Decision.211NLRB No. 58 526DECISIONSOF NATIONALLABOR RELATIONS BOARDJudge that Respondents violated the Act by termi-nating Joseph Doucette, Sr., and Joseph Doucette,Jr.,we shall adopt as our remedy the remedyrecommended by the Administrative Law Judge.However, since we do not find that Doucette, Sr.,was a supervisor, we shall delete from our Order thatpartof the Administrative Law Judge's OrderrequiringRespondents to cease and desist fromdischarging or taking adverse action against thesupervisor.AMENDEDCONCLUSIONS OF LAW1.DeleteConclusions of Law 5 and 10 andrenumber accordingly.2.Reword Conclusion of Law 6 to read:"By discharging Joseph F. Doucette, Sr., undercircumstances constituting interferencewith andrestraint and coercion of employees in the exercise oftheir statutory rights,Respondents have violatedSection 8(a)(1) of the Act and have discriminated inregard to tenure of employment to discouragemembership in a labor organization in violation ofSection 8(a)(3)."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that:A.Respondent, The Grease Company, Los Ange-les,California, its officers,agents,successors, andassigns, shall:1.Cease and desist from:(a)Discharging or otherwise taking adverse actionagainst any employee, where such action interfereswith,restrains,or coerces employees in the exerciseof their rights under Section 7 of the Act.(b)Discouragingmembership in InternationalAlliance of Theatrical Stage Employees and MovingPictureMachine Operators of the United States andCanada, Local 381 of that organization, or any otherlabororganization,by discharge or any otherdiscrimination in regard to hire or tenure ofemployment or any term or condition of employ-ment.(c) Stating the reasons for discharges which wereviolative of the Act, under circumstances where suchstatementsare likely to be relayed to employees.(d) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act.2.Take the following affirmative action:Offer Joseph F. Doucette, Sr., and Joseph F.Doucette, Jr., reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalentjobs, and make them whole for any loss of paysuffered by reason of their discharge in the mannerset forth in the section of the Administrative LawJudge's Decision entitled "The Remedy."B.Respondent, Theatre Now, Inc., Los Angeles,California, its officers, agents, successors, and as-signs, shall:1.In connection with the show "Grease," or anyother show where Edward H. Davis is employed,ceaseand desist from:(a)Discharging or otherwise taking adverse actionagainst any employee, where such action interfereswith, restrains, or coerces employees in the exerciseof their rights under Section 7 of the Act.(b)Discouragingmembership in InternationalAlliance of Theatrical Stage Employees and MovingPictureMachine Operators of the United States andCanada, Local 381 of that organization, or any otherlabororganization,by discharge or any otherdiscrimination in regard to hire or tenure ofemployment or any term or condition of employ-ment.(c) Stating the reasons for discharges which wereviolative of the Act, under circumstances where suchstatementsare likely to be relayed to employees.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act.2.Take the following affirmative action:Make a written request to Respondent The GreaseCompany to offer Joseph F. Doucette, Sr., andJoseph F. Doucette, Jr., reinstatement to their formerjobs;provide the Doucettes with a copy of thatrequest; and make them whole for any loss of paysuffered by reason of their discharge in the mannerset forth in the section of the Administrative LawJudge's Decision entitled "The Remedy."C.Respondent Theatre Now, Inc., and Respon-dent The Grease Company, Los Angeles, California,their officers, agents, successors, and assigns, shall:(a) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(b) Post at their offices and places of business, andin the theater or theaters where they, or either ofthem, are putting on the musical comedy "Grease,"copies of the attached notice marked "Appendix." 3Copies of said notice on forms provided by the3 In the event that this Order is enforced by a Judgment of a Unitedjudgment of the United States Court of Appeals Enforcing an Order of theStates Court of Appeals,the words in the notice reading"Posted by OrderNational Labor Relations Board."of the National Labor Relations Board"shall read"Posted Pursuant to a THEATRE NOW, INC.Regional Director for Region 31, after being dulysigned by representative, shall be posted by Respon-dent immediately upon receipt thereof, and bemaintained by them for 60 consecutive days thereaft-er, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondents to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 31, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunityto present their evidence, it has been decided that weviolated the law by firing employees Joseph F.Doucette, Sr., and Joseph F. Doucette, Jr., undercircumstanceswhichwould lead employees tobelieve that they too would be discharged if they ortheirkin engaged in grievance or other unionactivity.We have been ordered to post this notice.We intend to carry out the order of the Board andabide by the following:WE WILL NOT fire any employee under circum-stanceswhich would lead our employees tobelieve that they too will be discharged if they ortheir kin engage in grievance or other union orprotected concerted activity.WE WILL NOT convey the message to employeesthat employees have been discharged for thisreason.TheatreNow, Inc., will ask The GreaseCompany to reinstate, and The Grease Companywill offer to reinstate, Joseph F. Doucette, Sr.,and Joseph F. Doucette, Jr.WE WILL make Joseph F. Doucette, Sr., andJoseph F. Doucette, Jr., whole for loss of pay,with interest, owing to their discharge.Our employees are free to join or assistInternationalAlliance of Theatrical Stage Em-ployees and Moving Picture Machine Operatorsof the United States and Canada and its Local381, or any other union, including participation ingrievance proceedings, and to engage in otherconcerted activities for the purposes of collectivebargaining or other mutual aid or protection. Ouremployees are free to refrain from any or all suchactivities except to the extent that their rights maybe affected by an agreement requiring member-527ship in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) ofthe National Labor Relations Act.WE WILL NOT interfere with, restrain, or coerceemployees in the exercise of these rights.THE GREASE COMPANY(Employer)DatedBy(Representative)(Title)THEATRE Now, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, Room 12100, 11000WilshireWilshire Boulevard, Los Angeles, California90024, Telephone 213-824-7351.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: Thisproceeding, heard at New York, New York, on September19 and 20, 1973, pursuant to a charge filed on June 18,1973, a complaint issued on July 26, 1973, an amendedcharge filed on August 1, 1973, and an amended complaintissued on August 6, 1973, presents the questions,inter alia,(a)whether Section 8(a)(1) and (3) of the National LaborRelationsAct, as amended,(herein called the Act) wasviolated by the discharge of Joseph F. Doucette, Sr. (hereinDoucette or Doucette, Sr.) and Joseph F. Doucette, Jr.(hereinDoucette,Jr.); and(b) whether Section 8(a)(1) oftheAct was violated by statements allegedly made toDoucette about the reason for the discharges.Upon the entire record,including my observation of thewitnesses,and after due consideration of the briefs filed byRespondents and counsel for the General Counsel, I makethe following:FINDINGS OF FACT1.JURISDICTIONThe Grease Company (herein Respondent Grease) is aNew York limited partnershipengaged inthe productionof musical or legitimate theater shows for exhibition to thegeneral public.Its annual gross revenues exceed $500,000,of which more than $50,000 is derived from productionsoutside the State of NewYork. I find that,as the answer to 528DECISIONSOF NATIONALLABOR RELATIONS BOARDthe amended complaint admits, Respondent Grease is anemployer engaged in commerce and in a business affectingcommerce within the meaning of the Act;that (asRespondents'counsel admitted at the hearing)RespondentGrease was an employer of the Doucettes;and thatexercise of jurisdiction over its operations will effectuatethe policies of the Act.TheatreNow,Inc. (hereinRespondent Theatre), isengaged in the business of managing theatrical productionsfor its customers,including Respondent Grease, whichcustomers are engaged in the production of musical orlegitimate theater shows for exhibition to the generalpublic.It annually derives revenues in excess of $50,000from services performed outside the State of New York. Ifind that Respondent Theatre is engaged in commerce andin a business affecting commerce within the meaning of theAct. The amended complaint alleges that Respondentswere a joint employer of the employees of RespondentGrease in its national touring company,which employeesincluded the Doucettes.The answer to the amendedcomplaint denies the joint employer allegations; theanswer to the original complaint asserted,as did Respon-dents' counsel at the hearing,that for purposes of thisproceeding Respondent Theatre acted solely as an agent ofRespondent Grease.The issues so presented are resolvedhereafter.The parties stipulated at the hearing,and I find, thatInternational Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the United Statesand Canada(herein the Union) and Local 381 of thatorganization are both labor organizations within themeaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.Background1.The relationship between RespondentsEdward H.Davis is vice president of and one of anumber of stockholders in Respondent Theatre, whichpays a yearly salary.At a time not indicated in the record,KennethWaissman and Maxine Fox Waissman,t theproducers of the musical comedy "Grease,"approachedDavis and (according to Davis)requested him to act as"their personal manager."Davis testified that he became"general manager of The Grease Company."While he wasacting in this capacity,Respondent Grease paid his salaryto Respondent Theatre. By December 1972, "Grease" wasbeing shown in NewYork City,and a road production wasin rehearsal. Respondent Theatre was hired by RespondentGrease to act as its corporate general manager for both theNew York and the road productions.2iKenneth Waissman and Maxine Fox Waissman are husband and wife.In therecordand in this Decision,Mrs Waissman is referred to as MissFox. Her husband is herein referred to as Waissman,and the two of themtogether as theWaissmans.In addition to numerous limited partners,Respondent Grease has two general partners-KennethWaissman andWeissman & Fox, Inc.2Therecord fails to show whether any written contracts control therelationship between Respondent Grease or its producers on the one hand,and Davis or RespondentTheatre onthe other.Nor does therecord showeither the amounts paid RespondentTheatre byRespondentGrease, or2.The hiring of the DoucettesIn December 1972, Doucette was working as carpenteron the show"Purlie,"which was about to close.Havingheard about the plans for a "Grease"road show, aboutDecember 10 or 11 Doucette applied to Davis for thecarpenter's job on that show.The parties discussed thematter on two or three occasions prior to and includingDecember 13, 1972.After the first meeting,Doucette wentto see the show in New York,and then learned how to putthe road show together by studying a set of scenery planswhich he obtained from the shop where the scenery wasbuilt.Thereafter,Davis told Doucette that he wasparticularly concerned with holding down costs by "gettingthe show in" or "hung" (that is,getting the sceneryinstalled in any theatre to which the road show moved) asquickly as possible,with a goal of 8 hours.Doucette repliedthat "if possible[he] would. [He] would need about threeor four times to see what[he] could do."During their December 13 conference, Davis askedDoucette, ". . .can you get an assistant or do you want meto find one?" and, in addition,specified the weekly salariestobe paid the carpenter($429) and his assistant, theflyman($354).Doucette replied that he wanted his son(Joseph F.Doucette, Jr.) to be his assistant,and that bothsalariesofferedwere inadequate. Davis asked whetherDoucette,Jr., had worked before.Doucette replied that hisson had been his assistant on "Purlie." Davis said that hecould not agree to pay Doucette,Jr.,more than the other"assistants" (the assistant electrician and the assistantpropman),with whom Davis had already made deals; andproposed that Davis obtain a different assistant who wouldwork for $354. Doucette persisted that he wanted his son ashis assistant,because"Ihave to work with the man, Ididn't know who[Davis)was going to get me," and wantedmore money for both of them.Davis and Doucetteeventuallyagreed that the Doucettes would work ascarpenter and flyman,respectively, at the salaries offeredby Davis,with the understanding that in 6 weeks Doucette,Sr.,would receive a $50 raise and Doucette,Jr.,an"automatic" $25 raise if by that time the show was beinghung within 8 hours.Doucette,Jr., never interviewed forthe job or spoke to Davis before getting it .33.The Doucettes'contractsof employment; theExtent ofDavis'sauthorityDoucette brought to the December 13 discussion twoprinted individual employment contract forms obtained atthe office of Local 381, of which both Doucettes aremembers.Many of the blanks on these contracts werenever filled in. Davis filled in the blanks specifying thesalaries to be paid. Doucette's contract concludes with theDavis' salary fromRespondentTheatre.3My findings in the foregoing paragraph are basedon the testimony ofDoucette,whose demeanor impressed me morefavorablythatDavis'; onthe testimony of Davis except where inconsistent with Doucette's; and, as tothe sequence and context of the remarks made,on the probabilities of thesituation.In connection with Doucette,Sr.'s role in the hiring of Doucette,Jr, I note that counselfor theGeneral Counsel offered on the record tostipulate that Davis"gave Mr.Doucette the right to choose his flyman andhe chose his son,"and that Doucette testified that Davis gave him the rightto hire his assistant, and that Doucette selected his son. THEATRE NOW, INC.529following language,with the blanks following"Party of thefirst part"filledin byDavis and those following"Party ofthe second part" filledin byDoucette:In witness whereof,This contract is made in triplicateand the parties have affixed their signaturesthis 13 dayof Dec.,1972.Party of the first part The Grease Co. Per E. H. D.Permanent address 1564 B'way NYCParty of the second part Joseph F. Doucette Memberof Local No.381 Permanentaddress P.O. Box 48Newton Junction, N. H. 03859The address thus filled in by Davis is the address ofRespondentGrease,not of RespondentTheatre.Thecorresponding portions of Doucette, Jr.'s contract, whichhis father executed on his behalf because Doucette,Jr.,wasout of the city, are the same in all significant respectsexcept for the "second part's" signature. Both contractsbegin with the following printed material:ThisAgreement,made this-day of-19-, aCity-State,by- and between-(Name 'ofCompany),1 party of the first part, and-, member ofLocalNo.-, InternationalAllianceofTheatricalStage Employees and Moving Picture Machine Oper-,ators of the United States and Canada, party of thepecond part.Witnesseth: The party of the first part agrees, Toengage the party of the second part as-with-Company (nameof attraction) ... .To the extent that the blanks in the foregoing were filled inat all, they were filled in by Doucette before Davis signedthese contracts. In both contracts, the word "Grease"appears in the blank labelled "name of attraction." Theblank prior to the words "party of the first part" is notfilled in on Doucette's contract. However, the words"Theatre Now" appear in that blank on Doucette, Jr.'scontract.Davis testified that thisentry "got byme. I justdidn't notice it. I am usually very careful to make thosechanges because at the end of the show. . .when peopleapply forunemployment,theymake the claim againstTheatre Now and we have to write back and say no, therightful company is the Grease Company, not TheatreNow." 4On cross-examination, Davis testified that he did nothave "sole authority to hire or fire anybody," that he"always discuss[ed] hirings with the producers of the4The form contracts state on their face,"Thisis the officialand onlycontract recognized by the InternationalAlliance of Theatrical StageEmployees and Moving Picture MachineOperators of the United Statesand Canada."In addition,the signatory employer undertakesto "fill anyvacancy that may occur under this contract at once with a member in goodstanding"of that Union;and the signatory employee undertakesto providehis services"subject,however,to" union rulesand to abide by theemployer's regulations governing rehearsals and performances"insofar asthey do notconflict with"union'bylaws.Further,both contracts provide,. should any dispute arise under this contract(as to mattersother thanclaims for salaries due, or drunkenness, or dishonesty,or incompetence; thelatter three of which,or any of them,shall be sufficient reason for theimmediate cancellation of this contract)such disputeshall be adjusted bymeans of an arbitration board. The arbitratorsshall be: one appointed bythe International Theatrical Association..., who shall be amember of theAssociation;one a memberof the [Union], and the third, should hisshow," and that he did this with respect to Doucette'shiring.However, on directexamination,Davis testifiedthat he had authority to hire Doucette. Moreover, althoughboth "Grease" producers (the Waissmans) subsequentlytestified on Respondents' behalf, they were not specificallyasked about the extent of Davis' authority to hire or firethe Doucettes without first checking with the Waissmans,or whether he had in fact consulted with them about thematter. Furthermore, Doucette credibly testified that Davisagreed to hire Doucette, Jr., during the same conversationwhen Davis signed Doucette, Jr.'s contract of employment.For thesereasons,because Davis was directly impeachedas to a critical part of related testimony (see,infra,sec. II,C, 1, a), and because I was not impressed by his demeanor,Idiscredit his testimony regarding the alleged limitationson his authority to hire or fire the Doucettes.54.TheDoucettes'job responsibilitiesThe road show openedin Bostonon December 23, 1972.After the opening night, Doucette and Company ManagerDonald Antonelli decided how many carpenters would beused for the run of the show. More specifically, theydecided that two carpenters (the Doucettes) would travelwith the show; that 12 more carpenters would be orderedfrom the local union in each city to hang and dismantle thescenery; and that three local carpenters would be usedwhile the show was being performed. Laying to one sidethe matter discussedinfraat fn. 32 and its referred-to text,this arrangement was subsequently approved by the unionbusiness agent. From time to time, the number of localcarpenters to be hired would vary in accordance with localpractice or the particular theater's union contract. In twocities (New Haven and Toronto), four rather than threelocal carpentersworked the show, the increase beingdetermined by house conditions and a consultationbetween the stage manager, the local union business agent,and Doucette. As showninfra,sec. II,C, 1, a, the Unionrequired Doucette to advise it in each city of the number ofcarpenters to be used in the show.The Doucettes acted as "Grease" carpenter and flyman,respectively, from their December 13, 1972, date of hire totheir discharge on June 17, 1973, during which period theshow played in 14 different cities. Doucette, Jr., testifiedthat his father was the head of the carpentry department.Doucette, Sr., testified that it was he who decided "howI'm going to put the show into the theater. Every theater isdifferent. It's up to me to decide where I can put the showappointmentbe necessary,someone mutually agreed uponby the otherarbitrators."However, Respondents have at no time contended before me that Ishould defer to arbitration.Accordingly,Ineed not and do notconsiderwhether these individual contracts of employment would call fordeferral toarbitration, under the principles set forthinCollyer InsulatedWire,192NLRB 837, ifsuch a contention had been timely raised.Nedco ConstructionCo., 206 NLRB No. 17. Furthermore,counsel for the GeneralCounsel andcounsel for Respondents stipulated that contractuallythe employer had theright to terminate without cause.Also, Respondents contend that incompe-tence playeda part in the discharge of both Doucettes; that dishonestyplayed a partin the discharge of Doucette,Sr.;and thatboth wereterminated without cause.5N.L.R.B. v.Walton Mfg. Co.,369 U.S. 404,408 (1962);Bon HenningsLogging Co. v. N.L.R.B.,308 F.2d 548, 554 (C.A. 9, 1962). 530DECISIONSOF NATIONALLABOR RELATIONS BOARDtomake it work. Some theaters may be small, I have tomake the show tight." Shortly before the show was to moveto another theater, Doucette would visit the new theaterand make plans in his mind and on paper about how tohangthe scenery.With the assistance of carpenters sentout from the local union in the area pursuant to an"advance call"-apparentlymade by Doucette, who(inferentially) decided on the number to be called-Dou-cette would then hang the "rigging" for the scenery. Whenthe scenery arrived at the theater, it was unloaded by theDoucettes and by carpenters ordered from the local unionin that city. Doucette testified that he was "a boss" overthe local carpenters and "in charge" of them; that he toldthem how to take the scenery off the trucks and where toput it; that he was "responsible for [his] end of it, beingsurethat the show got up"; and that once the show was"operating fine, I just had to be sure that it keptgoing."Doucette, Jr., testified that his father had no power to fireanyone, but did not know whether any occasion for suchaction had ever arisen.In his capacity as flyman, Doucette, Jr., acted as hisfather'sassistant.Becausethe Hyman is responsible for allscenery operated from the fly floor (a platform above thestagefloor and out of sight of the audience), and becauseall the scenery in "Grease" was operated from the fly floor,Doucette, Jr., was responsible for seeing to it that thescenery was workingat all times;was properly set up,maintained, and taken down; and was brought in andtakenout on time in accordance with the production stagemanager's cues.While operating the show, Doucette, Jr.,had two or threeassistants(localmen) on the fly floor.When Doucette, Jr., regardedan assistantas unsatisfacto-ry,he brought up the problem with his father and thehouse Hyman; then (failing solution) with the housecarpenter and thestage manager;and then,still failingsolution, with the local union, which might "fire the man."Doucette, Jr., had no power to fire anyone. On oneoccasion he "had a situation where somebody wasunsatisfactory but we couldn't get rid of him but I changedthe situation so after that he became satisfactory."B.The Events Allegedly Leading up to theDoucettes' DischargeThe Doucettes were discharged in Los Angeles, Califor-nia, on June 17, 1973. Counsel for the General Counselcontends that the significant events leading to theirdischarge occurred in connection with the processing of agrievancein Cincinnati, Ohio, between May 29 and June 2,1973, relating to the discharge of sound man Bob Weeden.Respondents contend that the most significant eventleading to their discharge was New York management'sobservation of a "Grease" performance in Toronto,Canada, on April 18, 1973, and that management reachedthe discharge decision by April 23, 1973, before theWeeden grievancearose.Respondents attribute the inter-val between the June discharges and the events whichallegedly motivated them to the fact that on June 12, 1973,the "Grease"setswere hung in Los Angeles for anopenend engagement during which a new carpenter and anew Hyman would be able to learn how to hang the show.The eventsmaterialto the foregoing contentions regardingthemotives for the discharges are summarized below.1.The Doucettes' work performanceThe road show openedinBostonon December 23,moved to Philadelphiafor an engagementbeginningJanuary 8, and then moved to New Haven for anengagement beginningJanuary 22. The Waissmans saw theshow in Boston and Philadelphia, but not in New Haven.From New Haven, the show moved to Baltimore for anengagementbetween January 29 and February 10.While the show was in Philadelphia, Waissman had toldthen ProductionStage ManagerBill Leddich that the sightlines in the theater to be used in Baltimore were very poor,and every effort should be made to keep as much of thesight line as possible. Leddich assured him that every effortwould be made. Prior to the opening night curtain inBaltimore, the Waissmans looked at the physical set. Theythought it looked "generallyfine."However, they went tothe extreme sides of theaudienceside of the theater tocheck the sight lines and realized that the second level ofthe set, where a lot of action took place, was invisible fromcertainseats.At this time, Doucette was on stage. Theyasked him whether he could widen the gap between theblack curtains hanging on thesides ofthe stage so as manypeople as possible couldsee theaction on the second level.Doucette pulled them back and thereby enabled 50 to 100more people to see the second level.6 The WaissmansthankedDoucette, did not reprove him, and did notmention the matter to Leddich.At the conclusion of the opening night performance inBaltimore, where the Waissmans were particularly anxiousfor a successfulengagementbecause Baltimore is theirhometown and the theater used is hard to fill, theWaissmanswere"elated" because the show was what theywanted it to be. They congratulated everyone, includingthe crew, for what they did that night, addressing thecompany in large or small groups. Later that week,Doucette, Jr., received a $25-a-weekraise.While the showwas inBaltimore,Doucette decided that the set had to bechanged so it could be hung in 1 day. After the show washung in Baltimore, and with Davis' approval, Doucette andother carpenters cut 2 feet off the back end of the set.After leavingBaltimore, the show went to Pittsburgh, toColumbus, to Indianapolis, and then to Washington. InWashington,Doucette succeeded for the first time inhanging the set within 8 hours.? On March 5, the openingnight inWashington, Davis told Doucette that he was"very happy ... I knew you could do it in the time wewanted, in one day. It was a great saving for the company."On this occasion, Doucette, Jr., received a $25 bonus and apromise of a similar bonus each time the show was hung in8 hours-as it was during the rest of the Doucettes'employment. About March 26 or 27 (after the show had6However,owing to the physicallimitationsof both thetheater and thethis event occurred in March inColumbus,but gave an earlier date afterset, a numberof peoplewerestill unable to see the secondlevel.examininga scheduleshowing that theColumbus run took place inrMy findingas to the dateand city is based uponDoucette's creditedFebruary. I believe Doucette,Jr.'s initial recollection of the date was moretestimony,corroboratedby Miss Fox.Doucette, Jr., initiallytestified thatreliable. THEATRE NOW,INC.531moved from Washington to Cleveland), Doucette tele-phoned Davis,reminded him of their agreement regardinga $50 raiseifwithin 6 weeks he hung the show in 1 day,and said that now he had hung the show in 1 day, hethought he was entitled to the raise.Davis agreed to theraise,which Doucette received in that week's paycheck.After the show left Baltimore, the Waissmans did not seeit again until March 21,when it was running in Washing-ton.There is no credible evidence that they had anycomplaints about the show there.8 The record fails to showwhether the Waissmans saw the show in Cleveland, whereitmoved after leaving Washington.On Wednesday, April 18, Miss Fox, Production Supervi-sor Thomas C. Smith, and choreographer Patricia Birchcame from New York to attend a matinee performance inToronto, where the show had gone from Cleveland. Theirvisitwas unannounced,but CompanyManager DonaldAntonelli made their hotel reservations and knew that theywere coming.As to the condition of the show in Toronto, Smithcredibly testified as follows:9 The show was "tired-look-ing" and "a little bit sluggish."The "performances were alittle slow." The music was too slow in some places and toofast in others, so the choreography could not be done theway it was set. Some accessories which were supposed tobe part of the costumes were not being worn (defects whichwere the responsibility of the wardrobe man and theproduction stage manager).Some of the performers werewearing the wrong hair styles (defects which were the8Miss Fox testified that Waissman complained to then Production StageManager Leddich that"the blacks had not been hung for masking" (that is,that the backstage area was inadequately concealed from the audience).However,Waissman was not asked about this incident,although accordingto his wife he was"very, veryupset" about the matter.Davis testified thatduring the Washington run, one of the Waissmans(he did not rememberwhich)complained to him that"certain pieces did not fly in or fly out asthey previously had" and that"Certain masking and backing had not beenthere as it previously was in Boston."Davis further testified that"the feelingwas" that the changes would be undone with the next move(to Cleveland) iffor financial reasons this was not done in Washington.However,neither oftheWaissmans testified about any conversation with Davis about theWashington show at this time, or about any changes in flying pieces. Nor isthere any evidence that any alleged changes were undone in eitherWashington or Cleveland.Accordingly,and in view of the witnesses'demeanor,Ido not credit Miss Fox's testimony that in Washington,Waissman complained to Leddich about the masking, or Davis' testimonythat inWashington one of the Waissmans complained to him about afailure to fly pieces and to use adequate masking.Doucette credibly testified without contradiction that in Washington oneof the"hard legs" (wooden pieces of scenery)was left on the stage,insteadof flying in and out, because the stage was too small to permit the flyingoperation,and that Frank Marino(who was taking over Leddich's job asproduction stage manager)asked about this. There is no evidence that anymember of management reproved Doucette about the Washington showand, as noted,he received a $50 raise after the show went from Washingtonto Cleveland.9On the basis of the witnesses'demeanor,I credit Miss Fox's descriptionof the defects in the show only to the extent that it was corroborated bySmith. In view of the statement by Respondents'counsel that Miss Birch isan independent entrepreneur,I draw no inference from her failure to testify.10 In addition,Smith testified that a particular panel(referred to in therecord as "the Edsel panel"),which he believed important to the show'sartistic effect,was not being used.Miss Fox testified that"there were panelsnot hung"; but the only unhung panel she specifically described was theEdsel panel.Idiscredit their testimony that a panel or panels were missingwithout proper authorization on the basis of their demeanor and thefollowing facts:Smith did not specifically testify that he mentioned anymissing panels to Doucette. Although the Doucettes(who testified prior toSmith and Miss Fox but were not called as rebuttal witnesses)were notresponsibility of the hairdresser and the production stagemanager). Some of the props, including the benches, weretorn, badly patched, or inadequately maintained (defectswhich were the responsibility of the prop man and theproduction stage manager). In addition, some of the scenechanges were slow; some of the scenery was not beingadequately maintained; the masking was insufficient; anda crack which had developed in one of the panels duringtheBoston run had widened, probably as a result ofrepeated disassembly and assembly, and was now visible tothe audience.10 The deficiencies described in this lastsentence were under the jurisdiction of Doucette and theproduction stage manager.After the April 18 matinee performance, Smith and MissFox spoke to Antonelli and Marino about the poorappearance of the show.1" Smith admittedly discussed thepainting of the scenery with Antonelli, who had had theauthority to order it repainted. Doucette had not beenpresent during the performance, and Miss Fox asked wherehe was. Antonelli and Marino told her that he had been inDetroit for a couple of days doing advance work, and thatthey thought he would return on Thursday, April 19.12On April 18 or 19, Smith described to Marino all thedefects in the show, including those within the jurisdictionof the wardrobe head, the head electrician, the head propman, and the Doucettes. Smith made certain suggestions toMarino regarding the need for, and methods of, perform-ing prop maintenance and repair work outside of perform-ance hours. He also told Marino that some of the panelsspecificallyasked about a missing panelorpanels, Doucette,Sr. (a reliablewitness in most respects)testifiedgenerally that with exceptions notmaterial here,the entire set was used at all times.Further, Smith and theWaissmans testified,in effect,thatProduction StageManager FrankMarino(Doucette's immediate superior) was largely exoneratedfrom blameregarding the missing panelor panelsbecause Marinohad not joined theshow until the Washington run and told them that"He wastold by JoeDoucette that that was the way he was given permissionto hang it;" butneither of the Waissmans testifiedthat anypanel was missing from theWashingtonshow,even thoughbothof them saw it whileboth Marino andthe original production stage manager(Leddich)werewith the show.Further,itseems inherentlyunlikelythat if a panelor panels had beenunexplainedly omitted during all of the 19 previous performances inTorontoand part or all of the Washington run, not a single member of theentire roadcompanywould have drawn the matterto theattention ofresponsible management.Finally, although Frank Marino was stillin the employ of RespondentTheatre and/or Respondent Grease at the time of the hearing,and althoughas tothis and other matters discussedinfrahe possessed information highlymaterial to the issues,he did nottestify, nor was his absenceexplained. Thesame istrue of CompanyManager Antonelli,who (aswill appearinfra)likewise possessed informationhighlymaterial to the issues.I infer that ifMarino andAntonellihad testified their testimonywould have beenunfavorable to Respondents.N.LR.B. v. A. P. W. Products Co.,316 F.2d899, 903-904 (C.A.2); International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America (Gyrodyne) v. N. L R. B., 459F.2d 1329, 1335-1346 (C.A.D.C.).Because of the foregoing considerationsand Doucette's demeanor,I credit his testimonythat with exceptions notmaterial here, he never had a conversationwith Marino with respect tocutting someof thesets andscenery out of the show.11Thisfinding is based on Smith's and MissFox's testimony,which Icreditto this extent.However,for the reasons summarizedsupraat In. 10,andinfraat In. 13, I donot credit their testimonythat on this or a somewhatlater occasionthey complained to Marino abouta missingEdsel panel ormissing "pieces," and that Marino blamed Doucette.12My finding as to this conversation about Doucette is based on MissFox'stestimony.Because theinquiryseems natural under the circum-stances, I credit hertestimonythat it was made,although Smith did notcorroborate it. 532DECISIONSOF NATIONALLABOR RELATIONS BOARDwere beingdropped and raised too slowly (this beingMarino's responsibility) and that additionalmaskingshould be hung-a matter under Doucette's jurisdiction.Smith told Marino that Smith and Miss Fox were going todiscuss thecracked panel with General Manager Davis,because Davis(rather than Marino or Smith) would haveto authorize its replacement.13 Marino told Smith and MissFox that he was having some trouble in getting along withDoucette.14On Monday, April 16, Doucette had gone to Detroit (thelocation of the next run) to perform "advance work." Hedid not return until after the evening show on Wednesday,April 18.15 On Thursday, April 19, Antonelli telephonedDoucette at his Toronto hotel and told him to come to thetheater.When Doucette arrived, Antonelli called him tothe officealone,and told him that Miss Fox had said thatthe sets weredirty and should be fixed. Antonelli toldDoucetteto telephone Davis in New York and see whatcould be done about it. Doucette then telephoned Davisand told him the set should have been painted and touchedup. Davis "gave the okay to do it. That's if that was what[Miss]Fox wanted, he wanted the sets in perfectcondition." ThereafterMiss Fox told Doucette that thepaint wascoming off, that the set should have been paintedand someseats should have been reupholstered. Doucettereplied " ...we were going to do it, but we didn't have themoney to do it in Detroit for the opening in LA." On April18 or 19, Miss Fox and/or Davis authorized a "paint call"(the engagementof employees to repaint the set), althoughthework would have to be done on Good Friday and,therefore, at overtimerates.Doucette did not have theauthorityto issuea paint call, or otherwise spend money,without his superior's approval; but Marino and Antonellidid.Also on April 19, Smith asked Doucette about theabsenceof black masking. Doucette replied that "there wasa problem in hanging it the way it had been hung inBoston."Smith replied that he was aware of the timeproblem but felt that the masking could have been hung byusing particular techniques outlined by Smith. Smith alsoasked himto "find another way of hanging the palm trees."Smith did not mention the cracked panel to Doucette.16The deficiencies described toDoucette during these13Myfindings in this paragraph up to this point are based on Smith'stestimony,which I credit to this extent because of the indirect corroborationaffordedby thecredited testimony regarding the defects found.However,because of the uncontradicted testimony showing Marino's expressions ofsurprise and regret at the Doucettes'discharge,Marino's unexplainedfailure totestify,and Smith's demeanor, I do notcredit Smith's testimonythatMarino told him that Doucette had givenMarinothe impression that itwas all rightnot to use the blackmasking about whose absence Smith wascomplaining.14Thisfinding isbased on the testimony of Smith andMissFox, which Icredit to a limited extent becauseof theindirectcorroboration afforded byDoucette'suncontradictedtestimonyregardingMarino's postdischargeremarks tohim ("We finallygot where wecould work together"). However,Iconclude that Smith andMiss Fox (as well asDavis;see text reference forIn.30,infra)were somewhat overstating Marino's complaintMarinounexplainedly failed to testify, and therecord isbarren of evidence thatmanagement ever asked Doucetteto be more cooperative with MarinoBecause Davis and the Waissmansplanned bytheirown testimonyto retainDoucette untilthe show had moved toLos Angeles,a date almost 2 monthsaway,itseemsto me that a strenuous complaint by Marino would havenaturally ledmanagement to make such a request even acceptingRespondents'contentionthatthe decisionto dischargethe Doucettes wasconversations were corrected by the time the show openedin Detroit, its next destination.ThroughMarino, Smith also gave general "notes"(inferentially,writtenwarnings) to Doucette, Jr., about"some of the patterns that were too slow," in Toronto and,subsequently, in Detroit.17 Smith testified that in Detroit"It was better but not perfect."Miss Fox admitted that she had never told Doucette, Sr.,that she was dissatisfied with his work. Waissman admittedthat he had never told Doucette, Sr., that he was unhappywith the condition of the set. Davis admitted that he nevertoldDoucette, Sr., that theWaissmans were dissatisfiedwith his work. Doucette testified that except for the April19 conversations, while he was working with "Grease,"management never told him that it was dissatisfied with hiswork, or warned or reprimanded him about it. Except tothe extent that Doucette's testimony in this respect may beinconsistent with findings previously made, I credit suchtestimony.Smith, the Waissmans, and Davis testified about variousconversations among them which allegedly occurred atvarious times after Smith and Miss Fox had seen the April18 matinee performance in Toronto and allegedly led to adecision by the Waissmans on April 23 to discharge theDoucettes. These alleged conversations are discussedinfraat sec. II, C, 1, a.2.TheWeeden grievanceOn or about Friday, May 25, when the show was aboutto leave Detroit, sound man Bob Weeden was given 2weeks' termination noticefor reasonsimmaterial here. OnMay 25, Weeden complained about this by telephone toDoucette, who was performing advance work in Cincinnatifor the run to begin there on May 28. During thisconversation,and during another conversation uponDoucette'sMay 26 return to Detroit, Doucette advisedWeeden that if he thought his discharge was wrong heshould talk to theunion business agent.Weeden thereupontelephoned DetroitBusinessAgent Warren Wilson. Wilsontold bothWeeden and Doucette that the Union's NewYork business office is closed on Saturdays and he coulddo nothing, and advised Weeden to call Edward Vignale,made on April 23.ISThiswas Doucette's second visit to Detroit to performadvance workHe was unable to perform any work during the first visit,because of anunscheduled rehearsal of the show then playing in the Detroit theater. Onthe basis of his demeanor and the testimony in this respect, I conclude thatat least on the second occasion he spent somewhat more time in Detroitthan was necessary to discharge his duties. However,Miss Fox's testimonyshows that she was consciously exaggerating when allegedly telling Davis,Smith,and Waissman that Doucette had been absentfor 4 days.16Myfindings as to Doucette's conversationswith Antonelli,Davis, andMiss Fox are based on Doucette's credited testimony In view of Antonelli'sunexplained failure to testify and the factthatDavis'denials of thetelephone conversation were somewhat uncertain,Ido not credit suchdenials. I discredit as improbable Miss Fox's testimony that she did notspeak to Doucette at all on this occasion, particularly in viewof her creditedtestimony that after seeing the April 18 matinee performance she askedwhere he was. My findings as to Doucette's conversationwithSmith arebased on Smith's credited testimony,not specificallydenied byDoucette.17Thisfinding is based upon Smith's credited testimony that he gave thenotes to Marino, who told him that Marino had given the notes to Doucette,Jr.While Marino did not testify,Doucette,Jr.,was not asked whether hereceived such notes or was ever reprimanded. THEATRE NOW, INC.theUnion'sCincinnatibusiness representative,whenWeeden reached that city.On Tuesday morning, May 29, after the show had beenhung in Cincinnati, Doucette telephoned Vignale andasked him to come to the theater to talk to Weeden.Vignale agreed to come down before the show began thatevening, and asked Doucette to arrange a conferencebetween Vignale, Antonelli, and Marino. Doucette thereu-ponmade such arrangements,advisingMarino thatWeeden wanted to know why he had been fired.When Vignale arrived at the theater, he conferred withWeeden about the matter. Thereafter, Doucette introducedVignale to Marino, Antonelli proposed that the conferencebe held in his office. At this point, Vignale asked Doucetteto sit in on the conference.18 Accordingly, Doucette joinedthe group. Marino asked why Doucette had to be there;Doucette replied that he was brought in with Vignale to sitand listen, just as Antonelli was there to sit and listen.Vignale asked why management wanted to fire Weeden.Marino replied that Weeden was incompetent, that "thesound was not up to par in Detroit," and that "I don't wanthim any more. I just want him to go, and that's it."Doucette asked Marino to give a more specific reason, butMarino refused. This was the only remark made byDoucette during the conference. Vignale said that hewould have to talk to his office about the matter, andAntonelli said that he would have to talk to Davis "to findout if it would be okay to terminate." The meeting thenbroke up.That same day, May 29, Antonelli advised Davis bytelephone that various named persons, including Doucette,had met at the theater to discuss Weeden's discharge.Davis asked Antonelli why Doucette was present, andAntonelli replied that he did not know. Later that day oron the morning of May 30, Davis telephoned Doucette andasked why he was "getting involved in this." Doucettereplied that he had only advised Weeden of his rights, andthatWeeden was entitled to this information.Davis said,"... okay, you advised the man of his rights. Now let's letthem take care of it."After consulting by telephone with Union PresidentWalter Diehl in New York, Vignale came back to thetheateron the afternoon of May 30 for a furtherconference with management. The same four people metagain,while the show was in progress. Vignale said that theUnion couldnot getWeeden's job back, but the notice.hadto be given out on Sunday, June 3, because this was theend of a week; that Weeden was entitled to be paidthrough the Denver show, which wag to terminate on June10;and that he was entitled to I week's vacation pay.Marino saidthat he did not know anything about thevacation.Marino replied, "I just spoke to Mr. Diehl andthat's the way it is." Marino said, " . . . we don't need[Weeden] for Denver, he's done here as of Saturday night."Vignale replied that as long as Weeden received his payand his vacation this was "fine" with him. Managementagreed to this arrangement. Doucette was present during18Vignale testifiedthat he extendedthisinvitation because" ... thecarpenter is like theex officio head of the crew, like the steward of the crew,if there's problems. Each department has their department head, but ifthere'sanyparticular department with respect to talking to management,533this conference,but said nothing.BecauseWeeden wasperforming his professional duties while the conferencewas in progress, Vignale waited until the show was overand then reported to him what had happened.Thereafter,Weeden told Vignale that Antonelli had saidWeeden had to go on to Denver and work out theengagement there. On June 1, Vignale came back to thetheater again. Vignale asked Doucette to accompany himin themeetingwithAntonelli andMarino.Doucettereplied that he did not want to go in because he was gettingtoo deeply involved and was afraid he would be fired.Doucette added, "After we go into LA, they don't needme, they are going to have a run there." Vignale remarkedthatDoucette was "kidding," and insisted that he attendthemeeting.Thismeeting was attended by Vignale,Doucette,Marino,Antonelli,and (perhaps)Weeden.Vignale asked why he had not been told previously thatWeeden would have to work in Denver. Marino replied, "Ijust got a hold of my New York office and the man has towork in Denver." Vignale replied that he guessed Weedenwould have to work in Denver as long as he was being paidfor it.Weeden did not leave the show until the end of theDenver run, at which point he was replaced by the originalsound man who had set the show up in New York. WhenWeeden was paid off he received 1 week's vacationpay.Davis agreed to this payment in order to allay the Union'ssuspicions,conveyed to him in New York, that theselection of Weeden's discharge date had been affected bya desire to prevent him from accumulating enough serviceto receive vacation pay in accordance with a recentagreementwith the Union.3.The Doucettes' dischargeDavis testified that while the show was in Denver(between June 5 and 10), "I made my telephone call . . . tofind out the availability" of a new carpenter. Davis madethis phone call some 6 weeks after the late April meetingsduring which management allegedly decided to dischargethe Doucettes, and from 4 to 9 days after the last Weedengrievance meeting.After the opening night in Los Angeles, on June 12, theWaissmans told either Doucette alone, or a group oftouring company members including Doucette, that theshow looked "beautiful" or "wonderful." On Sunday, June17, the first Sunday after the Los Angeles show was hung,Antonelli calledDoucette, Sr., into Antonelli's officebackstage, closed the door, sat down, and said, "I got to letyou and your son go." Doucette said, "You got to bekidding." Antonelli said, "No. I got to do the dirty work. Igot to pay you off and your son off." Doucette asked forthe reason. Antonelli said, "I don't know. I don't have areason. I was told to pay you off, to terminate you andyour son." Doucette asked, "Why are you terminating myson?"Antonelli replied, "Because he is your son."Antonelli gave Doucette the Doucettes' paychecks, both ofwhich (as required by the Doucettes' employment con-talking to the Union,getting back and forth, he had a responsibility, he issort of the steward of the crew in name like and I figured that Joe had calledme about Mr. Weeden and I know Joe over a periodof years." 534DECISIONSOF NATIONALLABOR RELATIONS BOARDtracts) included 2 weeks' pay in lieu of notice, and said,"I'm sorry. There's nothing I can do with this. It's out ofmy hand, it's coming from Mr. Davis." Doucette asked if itwould be all right to call Davis in the morning.19 Antonellireplied, "I wish you would call Mr. Davis and he will tellyou the reason." Doucette, Sr., then left Antonelli's officeand told Doucette, Jr. (who was then performing hisprofessional duties) that they had been fired and paid off,adding that he "really didn't quite believe it." At the end ofthe show, Antonelli approached Doucette, Jr., and said,"I'm sorry for what has happened.I am goingto miss youand your father." 20On the following day, June 18, Doucette telephonedDavis for an explanation of the discharge action. WhatDavis said in reply is the subject of conflicting evidencewhich is discussed hereafter.On June 19, when the Doucettes returned to the LosAngeles theater to retrieve some personal belongings,Marino approached Doucette, Sr., and asked why Dou-cette,Jr.,was so "mad"at and"bitter" toward Marino.Doucette, Sr., replied thatMarino must have had some-thing to do with the discharges. Marino said, "I hadnothing to do with it. I just heard about it Sundayafternoon. I was just as surprised as you were. We finallygot where we could work together. I just don't believe it." 21As required by union rules, the individual hired as thenew carpenter was paid as such from the time theDoucettes were terminated,although he was unable to jointhe show for 2 or 3 weeks and the job was actuallyperformed by a local carpenter in the meanwhile. The newcarpenter had worked in "bus and truck shows" (smallerversions of large shows),with Davis as general manager,for about 5 years. Davis testified that he had given theDoucettes 2 weeks' pay in lieu of notice (totalling about$1,700) because he feared sabotage if they worked out theirnotice.The first charge herein was received by RespondentTheatre about June 20 or 22. By letter dated June 26, 1973,addressed to the Board field attorney assigned to the case,Respondents'attorney stated,inter alia:The two (2) complaining employees were hired fortheTouring Company, I believe in Cincinnati, Ohioand toured with the company pursuant to their writtencontractwith the Producer. The employees weredischarged without cause in California, were paid two(2)weeks salary and furnished transportation as pertheir contracts.11In response to your oral inquiry, we must emphati-cally state that these two employees were dismissedwithout cause. As stated to you on the telephone, theemployer did have suspicion of wrong doing on thepart of each employee, but there is absolutely nocredible evidence which can be offered in support of19The Doucettes were discharged about 10 p.m. Los Angeles time-thatis, about I a.m. New York time.20My findings in the foregoing paragraph are based on the Doucettes'undenied and credited testimony. Antonelli unexplainedly failed to testify.Davis testified that Antonelli had known"for some time"that theDoucettes would be terminated on June 17, but could not recall when Davisthis suspicion. The employer and its agents categorical-ly and affirmatively stated that these employees werenot discharged"because of their membership andactivities" in any union.Allof the officers of Waissman & Fox, Inc.,Kenneth Waissman and Edward H. Davis, are present-ly in London, England and will not return until afterJuly 9th. On behalf of the employer, we agree to submitany or all of these persons having knowledge of thefacts for your inquiry here in New York after theirreturn.Respondents'attorney, who signed this letter and whoseoffice is in NewYork, testified that when the charge wasfiled,theWaissmans and Davis were in England;and thatwhen he wrote the letter,"Iknew none of the facts andnone of the particulars with respect to the charge. I didknow that Mr.Doucette had been discharged. I knew hehad been discharged pursuant to the terms of a writtenagreement which authorized his discharge without cause."Counsel did not state the source of the information onwhich he based this letter.22C.Analysisand Conclusions1.Whether unfair labor practices have beenshowna.The reasonsfor theDoucettes'dischargeDoucette testified that when he called Davis on June 18and asked why he and his son had been discharged, Davisreplied that he "was mad at [Doucette] for bringing the IArepresentative into Cincinnati, that was causing [Davis]troubles . . . he said [Doucette] should have minded [his]own business and [he] should never have got into that partof it." According to Doucette, he then asked, "Why is myson going? He had nothing to do with it. He never attendednone of the meetings,"and Davis replied,"Because he isyour son . . . I was going to fire you three weeks prior, Iwas going to fire you in Cincinnati, but I needed you forthe opening in LA, but now I don't need you." In view ofthe evidence regarding Doucette's participation in theprocessing of Weeden's grievance, this statement (if Davisin fact really made it) renders almost unassailable thecontention of counsel for the General Counsel thatDoucette, Sr., was discharged because Davis resented thehelpDoucette, Sr., provided the Union and Weeden insupport of Weeden's grievance, and that Doucette, Jr., wasdischarged because of his kinship to Doucette, Sr. Davis,on the other hand, testified that during this conversationDoucette, Sr., asked why he had been given his notice andstated that "this was unexpected and I don't understand,"told him this.21Myfindings in the foregoing paragraph are based on Doucette'sundenied and credited testimony. Marino unexplamedlyfailed to testify.22There is no evidence that Antonelli or Manno,neither of whomtestified,was abroad or otherwise unavailable during this period. Smithreturnedto New Yorkfrom England 3 days before counsel wrote this letter THEATRE NOW, INC.535to which Davis replied that "the producers have not beenhappy' for- a `long tin .1,123 It is apparent that this allegedstatement is inconsistentwith the General Counsel'scontention regarding the motive for Doucette Sr.'s dis-charge,but furnishessomesupport for Respondents'principal contention that theWaissmans decided todischarge Doucette, Sr., because they were dissatisfied withhis work 24 Accordingly, highly relevant to resolving thiscritical clash in the testimony is Respondents'evidenceabout who decided on the discharges, when the dischargedecision was reached, and why it was reached.Upon analyzing such evidence, and because Doucette,Sr.'s demeanor on the witness stand impressed me muchmore favorably than Davis', I credit Doucette's version ofthe conversation.25 I reach this conclusion notwithstandingmy further finding that the Waissmans were seriouslyconcerned (financially, artistically, and emotionally) aboutthe condition of the Toronto show and were annoyed atDoucette's coincidental absence;thatMiss Fox conveyedthis concern to Waissman and both of them to Davis; andthat this concern included (although it extended farbeyond)deficiencies within Doucette's jurisdiction.Thus, Davis' version of the June 18 interview representsthat the decision to discharge Doucette, Sr., was made bytheWaissmans;and Respondents'witnesses(Davis, theWaissmans, and to some extent Smith) testified that theWaissmans made this decision notwithstanding Davis'advice to the contrary. Further, those witnesses testifiedthat this decision was finalized during a series ofconversations which allegedly occurred between April 18(when the show was in Toronto) and April 23 (the openingnight in Detroit,but, bythe timethe show reached Detroit,the participants in these conversations were all in NewYork). Yet, Davis' prehearing affidavit stated,inter alia:Imadethe decision to discharge Joseph F. Doucette,Jr. and Joseph F. Doucette. In mid-May, I came to theconclusionthat it would be to the best interests of theGrease Company to terminate the employment of bothDoucettes.I, at this time,discussed this conclusion with[theWaissmans]and the three of us agreed toterminatetheir employmentas soon asreplacementscould be found and at a time that the Company wouldnot suffer, namely after the Los Angeles opening. (Inmid-May the road show was in Detroit, Michigan.) 26Moreover, the reasons tendered by the Waissmans fortheir alleged decision to discharge Doucette lack plausibili-ty in view of the retention of all other members of the roadcompany, although the credited testimony of ProductionDirector Smith (called by Respondents) establishes thatProduction Stage Manager Marino and the other depart-ment heads were at least as blameworthy as Doucette forthe deficiencies in the Toronto show. The genuineness ofthese reasons is further drawn into question by theuncontradicted testimony that Company Manager Anto-nelli told Doucette that he did not know why Doucette wasbeing terminated and Production Stage Manager MarinotoldDoucette that he was surprised by the discharges,although Smith and Miss Fox admitted that they hadspoken to both men about the deficiencies in the Torontoshow-in considerable detail to Marino, and including adiscussionwith Antonelli about thepaintingof the scenery.Further, the testimony of Respondents' witnesses leavesDoucette, Jr.'s discharge somewhat in the air. Davistestified that he did not recall discussing Doucette, Jr.,during the June 18 conversation with Doucette, Sr.,although the circumstances render highly probable, to saythe least, Doucette, Sr.'s testimony that he asked about thematter.Furthermore,Waissman was the only witnesscalled by Respondent who testified that Doucette, Jr., wasevenmentioned during the April 23 conference, andWaissman's memory was "very cloudy" about whether adecision was reached that day to terminate the son as well.Moreover,Waissman's testimony is confused if notinternally inconsistent, and is also inconsistent with certainpartsofSmith's testimony, regarding Doucette, Jr.'salleged responsibility for the slowness of the flies, withvirtually aneventual admissionin the testimony of bothwitnesses that the production stage manager was the onereally at fault. Finally, Davis' admission that his phone callto obtain a new carpenter was made on June 5 or later isdifficult to reconcile with the contention that the dischargedecision was made as early as April 23, particularly in viewof the scarcity of competent road show carpenters whichrequired Davis to accept a carpenter with "bus and truck"experience only; 27 but creates a logical time sequence23Davis so testified on direct examination.On cross-examination, hetestified that he had never told Doucette that the producers were dissatisfiedwith his work;and that ,if' Davis gave Doucetteany reason for histermination, " ...itwas a phrase such as general dissatisfaction."24Respondents'explanations for the dischargeofDoucette, Jr., arediscussedinfra.25 1 note that Doucette,Sr.'s testimony that Davis tendered kinship asthe reason for Doucette,Jr.'s discharge is to some extentcorroborated bythe uncontradicted evidence that Antonellihad previouslygiven Doucette,Sr., a like explanation.26When this portion of Davis' affidavit was drawn to his attention at thehearing,he testified,inter alia,that the termination decision was made inMay. He admitted that he"must have" told the Board agent that "I made"the decision,but added,.inToronto, the week beforethis,Mr.Waissman and Miss Fox-decided to fire Mr.Doucette and I prevailed uponthem to wait so we could discuss it further So,Imade my own decision atthat point in Detroit that their wishes were goingto prevail."He tendered,as an attempted explanation of the"mid-May" date in theaffidavit, thatthiswas a recollection of when the show was in Detroit,which followedToronto;but he offered no explanationof whyhe deemedtheDetroitlocation important when the alleged decisionwas made bymanagement,personnelwhile theywere in Cincinnati and (on the dateof the Detroitopening) in New York. As an attemptedexplanation of his statement that"I" decidedon the discharges,he testifiedthat he "had a personaldissatisfactionfrom the verybeginning But Ioverlooked it constantlybecause I feltthat I hadno way-the job wasgetting done."Davisconcededthat he gave the statement in the presence of Respondents'counsel,and that both read it before Davis signed it. I am not satisfied withhispurportedexplanation for the inconsistencies between his sworntestimony and his sworn statement.Thereare certain seeming additional inconsistencies between Davis'affidavitand portionsof his testimony regardinghis hiring authority and hisJune 18 conversation with Doucette about the reasons for hisdischarge.Because Davis was not asked about these possible discrepancies, I do notrely thereoneven though counsel for the GeneralCounseloffered theseportions of his affidavit into evidence at the request of Respondents'counsel. III A Wigmore on Evidence §§ 1025-29, pp 1020-32 (Chadbournrev. 1970).27During Doucette'sApril 19conversation with MissFox about theconditionof the Toronto show,she remarked that"thiswas a road show,(Continued) 536DECISIONSOF NATIONALLABOR RELATIONS BOARDassuming(ascontended by counsel for the GeneralCounsel) that the discharge decision was motivated byDoucette'sparticipation in the processing of the Weedengrievanceover a period ending Friday, June 1.In short, in view of theforegoingconsiderations, thewitnesses'demeanor, and the record as a whole, I do notcreditDavis' version of his June 18 conversation withDoucette or the following related testimony:Miss Fox'stestimony that on April 18 she told Waissman that shecould not obtain a definite answeras towhen Doucettewas expectedback 28 and told Davis there were "tornpanels"and "panels . . . that [were] not hung"(supra,fn.10);Waissman's testimony that on April 18 Miss Fox toldhim that "there are things that weren't hung"(supra,fn. 10)(specificallymentioningthe Edsel panel, although MissFox did not specifically testify that she then mentionedthat panel to Waissman); Davis' testimony that on April 18MissFox asked him when Doucette was coming back,29that between April 18 and 23 Marino told him that Marinofelt he was"fighting" Doucette all the time (see,supra,fn.14),and that after telling Doucette on May 29 or themorningofMay 30 not to get further involved in theWeeden grievancehe never learned about Doucette'ssubsequentparticipation therein; and the testimony by theWaissmansand Davis that on April 23 they agreed thatDoucette, Sr., (and-according to Waissmanalone-per-haps Doucette, Jr., as well) would be terminated after theshow reached Los Angeles and Davis was told to find anew carpenter.30 I alsodiscreditWaissman's testimonythat on May 17 he told Marino that "we had alreadydecided after that Toronto incident that [Doucette] wasgoingto be replaced," and Smith's testimony that on May23 or 24 Marino relayed this alleged conversation to him.Waissman's and Smith's testimony in this respect was notcorroborated byMarino (who unexplainedly failed totestify) and is inconsistent with the uncontradictedtestimo-ny that on June 19 he told Doucette that the dischargeswere a"surprise" and he had not learned about them untilJune 17, the day they occurred. I need not and do notdeterminewhether the fabrications of Respondents'witnessesconsisted of the testimony that the Waissmanswanted to discharge Doucette, or of the testimony thatDaviswas unsuccessful in his admitted efforts to inducethem not to take such action.My conclusion that the Doucettes were discharged forthe reasonstendered in Doucette's version of Davis' June18 remarksis further supported by the action of Respon-dents' counsel in asserting, successively, that the Doucettesweredischarged "withoutcause"; that they were dis-chargedon "suspicion of wrong doing on the part of eachemployee, but there is absolutely no credible evidencewhich can be offered in support of this suspicion"; 31 thatshe didn'twant it to be run like a bus and truck show."I infer that thestandard of work expected from the carpenter on the latter type of show islower than from the carpenter on a road show.78Waissman testified,"She said they expect him back tomorrow."79This testimony was not corroboratedby Miss Fox,who already knewthe answer(supra,In. 28)In any event,Isee no reasonwhy she wouldexpect Davis to know.30The Waissmans and Smith testified that no discharge decision wasmade before Smith left the conference,but Davis testified that the decisionwas made in Smith's presence.3iBecause these representations were made in a letter to the RegionalDoucette, Sr., was discharged because of his entries on theso-called "yellow cards" used by the Union to assure thatthe local union had proper notice of the need for localstagehands for the show and that the show used what theUnion regarded as a sufficientlylargecrew (br., p. 3); andthatDoucette, Jr., was discharged in order to enable thenew carpenter to select his own flyman (br., pp. 10-11).Neither Miss Fox, nor Waissman, nor Davis testified thatthe discharge decisions were in any way so motivated.Indeed, both Davis and Antonelli knew about Doucette'squestioned "yellow card" practice before he began tofollow it; Doucette's uncontradicted and credible testimo-ny establishes that management never complained to himabout it; Davis did not learn of the Union's objections tothispractice until after the alleged April 23 dischargedecision;Doucette credibly testified that he believed hispracticewould save the employer money; there is noevidence that prior to his discharge any member ofmanagementthought otherwise; and the uncontradictedevidence establishes that at least in many locations it infact didso.32Moreover, the usual practice is to retain theassistant, because of his familiarity with the show, wherethe carpenter leaves a show before the end of the run; andDavis failed to explain why he did not do this 33 "TheCompany's vacillation and the multiplicity of its allegedreasons for firing [the Doucettes] render its claims ofnondiscrimination the less convincing."N.L.R.B. v. SchillSteel Products, Inc.,340 F.2d 568, 573 (C.A. 5, 1965).Accord:N.LRB. v. Long Island Airport Limousine Service,468 F. 2d 292, 295 (C.A. 2, 1972);Aloi Fora supra,179NLRB at 230. AssumingarguendothatRespondents'counsel has shown justifiable ground for the Doucettes'discharge, "the existence of some justifiable ground fordischarge is no defense if it was not the moving cause."N.L.R.B. v. Wells, Inc.,162 F.2d 457, 460 (C.A. 9). Accord:N.L.R.B. v. Great Eastern Color Lithographic Corp.,309 F.2d 352, 355 (C.A. 2, 1962), cert. denied 373 U.S. 950 (1963).b.Whether the dischargesand Davis'assertions ofthe reasonstherefor violated the Act(1)Whether Doucette, Sr., was an employee orwas a supervisorI have found that Doucette, Sr., was discharged becauseof his participation, on employee Weeden's behalf, in theprocessing of the grievance based upon Weeden's dis-charge; and that employee Doucette, Jr., was dischargedbecause he was Doucette, Sr.'s son. As discussedinfra,thedischarge of employees for these reasons would violateSection 8(a)(l) and (3) of the Act. Further, in response tomy inquiry at the hearing, Respondents' counsel concededOffice fromRespondents' counsel,they constitute admissionsto be heldagainst Respondents.Steve Aloi Ford179 NLRB 299, 230.32Doucetteeventuallyaltered this practice becauseof the Union'sprotests.33 Indeed,the assistant sometimes himself obtains the carpenter's jobunder these circumstances.Davis testifiedthat he did not so promoteDoucette,Jr.,becausehe hired theDoucettes as a team andhad doubtsabout the ability of theson, whom hehardly knew, to "deal with men." Thepractice of giving the carpenter the right to hire his assistantis followed fornew shows, not shows which are already running. THEATRE NOW, INC.that Doucette, Sr., was an employee within the meaning ofthe Act. Nonetheless, during the hearing, I concluded thatthe evidence indicated that Doucette, Sr., might well havebeen a supervisor within the meaning of Section 2(11) oftheAct and, therefore, not an employee within Section2(3).At my request, the parties have briefed that issue. Iconclude that Doucette was in fact a supervisor. Cf.Primrose Super Market of Malden, Inc.,178NLRB 566,568-569.34Thus, Doucette, Sr., had the authority, in the interest ofthe employer and in the exercise of independent judgment.effectively to recommend the hiring of the flyman (the onlyother carpenter who was a permanent member of thetouring company) and in fact induced Davis to hireDoucette, Jr., for that job.35 The record does warrant theinference,which I draw, that Davis gave weight toDoucette's recommendation partly because Doucette was ahighly skilled worker and would have to work with theflyman, and that Doucette selected his son partly becauseof their blood relationship. However, Doucette's belief thathis son was in fact well qualified for the job played a majorpart both in Doucette's recommendation and in Davis'willingness to hire Doucette, Jr., sight unseen and without(so far as the record shows) any independent investigationwhatever. I am not persuaded that Doucette, Sr., lackedthe requisite recommendatory authority by the contentionof counsel for the General Counsel that the hiring of theDoucettes was, in effect, a "package deal." The granting orwithholding of supervisory powers would ordinarily affectparties'willingness to enter into a contract of employmentand the wages and other terms called for therein. SeeSetcoWell Service Co.,171 NLRB 338, 339.Moreover, Doucette's participation in the decision abouthow many local carpenters to use in each location toperform the "advance work" and for each step in thehanging, operation, and dismantling of the set constitutedparticipation in the only part of "hiring" the remainder ofthe carpentry department in which the employer had anyvoice; the local carpenters were selected by the local union.Further, it was Doucette who decided when to call for localcarpenters to perform the "advance work." While I havefound no cases on the point, I am inclined to think thatDoucette's authority with respect to the hiring of the local34There is no contention or evidence that either Weeden or Doucette,Jr.,was other than a rank-and-file employee The authority exercised byDoucette, Jr (who was familiar with the show), with respect to the localmen on the "fly floor" (who had never worked on the show before itreached the local theater, and may not have even rigged or hung it) wasmerely that of a highly skilled with respect to the less skilled worker SeeDubin-Haskell Lining Corp v N L R B,375 F 2d 568, 570-571 (C A 4,1967),modified on reconsideration 386 F 2d 306 (C A 4, 1967), cert denied393 U.S 824(1968)as 1 would reach the same conclusion even accepting Davis' discreditedtestimony that he had only recommendatory authority, and that the finalauthority to hire resided in the Waissmans Sec 2(11) does not provide thatthe requisite effective recommendation must be made directly to the finalhiring authority36 See,e g , the cases citedinfraat fns 38, 46 See alsoEbasco Services,Inc,181NLRB 768, 769-770,Pioneer Drilling Co,162 NLRB 918, 923,enfd in material part 391 F.2d 961, 962-963 (C A 10, 1968),DeweyBrothers, Inc,187 NLRB 137, 142, enfd 80 LRRM 2112 (CA. 4, 1972)37 SeeOil City Brassworks v N L R B,357 F 2d 466, 470-472 (C A. 5,1966), cfGeneral Engineering Co v N L R B,311 F 2d 570, 573-574 (C A9, 1962)38 See, e g,Local No 207, International Association of Bridge, Structural,537carpenters constituted authority, in the interest of theemployer and in the exercise of independent judgment,effectively to recommend hiring within the meaning ofSection 2(11).Furthermore,Doucette was the only member of thetouring company who was present when he and thecarpenters sent out by the local union in the area for an"advance call" hung the rigging in preparation for theshow's next intercity move. In addition, he was the head ofthe carpentry department, was the "boss" and "in charge"of the local carpenters, and told them how to take thescenery off the trucks and where to put it. It was Doucettewho decided how to put the show into the various theaters,each of which was different. I conclude that Doucette alsohad the authority, in the interest of the employer and in theexercise of independent judgment, responsibly to direct theemployees in the carpentry department.(2)Doucette, Sr.'s dischargeIt is hornbook labor law that by virtue of Sections 2(3)and (11) and 14(a) of the Act supervisors do not possess theprotection which the statute affords to employees. Howev-er, it is clear that action detrimental to their interests maynonetheless constitute an unfair labor practice where itinfringes on the statutory rights of employees. Thus, it hasbeen held that an employer may not lawfully discharge orotherwise discipline a supervisor because he refused tocommit unfair labor practices against employees, orbecause he testified at a Board proceeding or at aproceedingwhere a union was processing employeegrievances, or in order to punish the protected activity ofan employee who was the supervisor's relation, or in orderto provide a pretext to terminate employees for protectedactivity.36 Itmay well be that such conduct is unlawfulwhether or not the employees knew about it.37 However,for the purposes relevant here, I deem it significant thatsuch cases have frequently if not usually relied on thetheory,inter alia,that such treatment of supervisors wouldlikely put employees in fear that like conduct by themwould lead to a like retaliation.38Counsel for the General Counsel contends in his brief,"The test is whether the discharge of the supervisorand Ornamental Iron Workers v Perko,373 U.S. 701, 707,BetterMonkeyGrip Co,115 NLRB 1170, 1170-71 [enfd 243 F 2d 836 (C.A 5), cert denied353U.S 864 (1957)],Talladega Cotton Factory, Inc,106 NLRB 295,295-297 [enfd 213 F 2d 209, 215-217 (C A5) ]; Jackson Tile Mfg Co,122NLRB 764, 767 [enfd 272 F 2d 181 (C.A 5, 1959)],Consolidated FoodsCorp,165NLRB 953, 956-959 [modified 403 F 2d 662 (C.A 6, 1968)],Inter-City Advertising Company of Greensboro, N C, Inc,89 NLRB 1103,1106-08, 1133 [modified 190 F.2d 420 (C.A. 4) ],Modern Linen & LaundryService, Inc,116 NLRB 1974, 1975, 1986-87,Golub Bros Concessions,140NLRB 120,127;Brookside Industrie.,, Inc,135NLRB 16, 25, enfd inmaterial part 308 F.2d 224, 228 (C A 4, 1962),Leas & McVitty, Inc,155NLRB 389, 390, 398-399, enforcement denied 384 F 2d 165 (C A 4),Gainesville Publishing Co., Inc,150 NLRB 602, 626-627,Dal-Tex OpticalCo, Inc,131 NLRB 715,730-731 [enfd 310 F 2d 58,62 (C A 5, 1962)],OilCity BrassWorks,147NLRB 627, 629-630 [enfd 357 F 2d 466 (C A 5,1966) ],Permian Corp,189 NLRB 860, 864 [enfd 457 F 2d 512 (CA 5,1972)],Thermo-RiteMfg Co.,157 NLRB 310, 322 [enfd. 406 F 2d 1033,1035 (C A 6, 1969)],Vail MfgCo, 61 NLRB 181, 182-183, enfd. 158 F 2d664, 666-667 (C.A 7), cert denied 331 U S 835 (under original Act).Brackets around court citations indicate that the court either rejected orfailed to discuss the theory that the questioned conduct instilled fear inrank-and-file employees 538DECISIONSOF NATIONALLABOR RELATIONS BOARDrestrains and coerces nonsupervisory employees."Howev-er, counsel at the very least oversimplifies the problem. Asthe Fifth Circuit pointed out inOilCityBrassWorks,supra,357 F.2d at 470:Any time an employee,be he supervisor or not, is firedfor union activity rank-and-file employees are likely tofear retribution if they emulate his example.But . . . ifthe fear instilled in rank-and-file employees were usedin order to erect a violation of the Act,then any time asupervisor was discharged for doing an act that a rank-and-file employee may do with impunity the Boardcould require reinstatement. Carried to its ultimateconclusion,such a principle would result in supervisoryemployees being brought under the protective cover ofthe Act.Congress has declined to protect supervisorsand the courts should not do by indirection whatCongress has declined to do directly.Nonetheless,Ido not conclude from this reasoning thatunder no circumstances can the Board find unlawful,because of the fear instilled in rank-and-file employees oflike retaliation for like conduct,the discharge or disciplin-ing of supervisors for conduct protected by Section 7 whereengaged in by employees.Rather,I conclude that the Actprotects the employees against fears of retribution derivedfrom such employer conduct(just as it protects employeesfrom fears of retribution derived from discriminationagainst their fellows)so long as this result is reconcilablewith other statutory ends, including the further congres-sional purpose of permitting employers to discharge orotherwise punish supervisors for engaging in Section 7-typeconduct.The propriety of this approach is suggested by theinterpretation afforded Section 8(b)(l)(A), which prohibitsunions from invading the rights of employees underSection 7 in a fashion comparable to the activities ofemployers prohibited by Section 8(axl),39 and which wasadded to the Act at the same time as Section 14(a) andrelatedprovisions.InconsideringwhetherSection8(bXl)(A) was breached byunionconduct,whose evalua-tion need not take into account theemployer'sprivilege topunish supervisors for Section7-typeconduct, the Boardand the courts have uniformly found a union unfair laborpragice where the impact on rank-and-file employees of aunion's treatment of supervisors had as a natural conse-quence restraint and coercion of employees with respect totheir Section 7 rights.40 Furthermore,the Board held in A.0. Smith Corp.,132 NLRB 339, 341-342, 393-394,not onlythat a union violated Section 8(b)(1)(A) by causing asupervisor'sdemotion to rank-and-file status because ofdissident union activity(thereby illustrating to the rank-and-file employees their likely fate if they engaged in likeconduct),but also that the employer violated Section39 International Ladies'GarmentWorkers'Union[Bernhard-Altmann] v.N.LR.B.,366 U.S. 731,738(1961).40'See,e.g.,InternationalUnion of Operating Engineers,Local 18,AFL-CIO (C.F.Braun Co.),205 NLRB No. 146;N.L.R.B.v Local 140,United FurnitureWorkers [Brooklyn Spring Corp.],233 F.2d 539,540-541(C.A.2);N.L.R.B. v.InternationalWoodworkers of America [W. T. SmithLumber Co.],243 F.2d 745 (C.A. 5, 1957).See alsoNew Power Wire &ElectricCo. v. N.LR.B,340 F.2d 71, 72-73 (C.A.2, 1965);N.LRB v.Local 282,International Brotherhood of Teamsters [Lizza and Sons],412F.2d 334,337-338(C.A. 2, 1969),cert.denied 396 U.S. 1038(1970).8(aX2) and(1) by effecting such demotion because of thecoercive effect of this action upon employee rights. Whilefinding that the evidence failed to support the Board'sconclusion as to the reasons for causing and effecting thedemotion,the court of appeals agreed with the Board thatif the supervisor's "demotion was an unfair labor practiceand if`the employees should regard [his] demotion assymbolic of what would happen to them if they, in theexercise of their statutory rights,were to oppose [theincumbent union president]and his ruling group,' theBoard has jurisdiction."343 F.2d 103,111-112 (C.A. 7,1965).Moreover,the Board has held that the discharge ofan alleged supervisor violated Section 8(a)(1) because"motivated by a desire to discourage union activities ingeneral among the employees,rather than a concern thatshe, as an asserted supervisor, had signed a union card."Heck's Inc.,170 NLRB 178, 184,fn. 8.41 See alsoFairviewNursing Home,202 NLRB 318, fn.2, fn. 34. Further, theBoard has held a supervisor's discharge to violate Section8(axl) because he "spoke for the strikingbody shopemployeesand, byhis discharge,Respondent effectuatedits decision to close the body shop operation because of theemployees'union adherence. . . . [His] discharge ... was,an integral part of a pattern of conduct aimed atpenalizing employees for their union activities.'"Krebsand King Toyota,Inc.,197NLRB 462,fn. 4. Moreover, infinding that an employer did not violate Section8(a)(1) bydischarging a supervisor for union activity and sendingrank-and-file employees a letter about the matter, theBoard relied on the fact that the letter gave the employeesassurance against reprisal,and thattheyhad no reasonableground to fear a similar fate if they engaged in unionactivity.Texas GulfSulphurCo.,163NLRB 88,93-94.The reasoning of the foregoing cases,taken as a whole,leadsme to conclude that the discharge of or otherreprisalsdirected against a supervisor for engaging inconduct protected in an employee violates Section 8(a)(1)of the Actif(1)under all the circumstances, suchpunishment tends to lead rank-and-file employees reason-ably to fear that the employer will punish them forengaging in like conduct;and (2)the employer has failed totake reasonable and timely steps to reassure his rank-and-fileemployees thattheywillnot be punished for suchconduct.This second requirement enables employers whohavemade such efforts at reassurance to disciplinesupervisors for Section7-type activityeven though the factof the punishment and (perhaps)circumstancesbeyond theemployer's control nonetheless tended to put the employ-ees in fear.In my view, such an approach effects a properaccommodation between employee rights and the congres-sional policy withholding from supervisors the protectionafforded by Section 7.42On the basis of the foregoing principles,I conclude that41The court of appeals enforced the Board's order as to her on theground that she was a rank-and-file employee, without reaching the groundadverted to in the text.Food Store Employees Union,Local 347, Amalgamat-ed Meat Cuttersv.N.LR.B.,418 F.2d 1177,1181 (C.A.D.C., 1%9).42 In so concluding, I am aware that a number of cases have usedlanguage which might well point to an absolute privilege by employers todischarge supervisors for concerted or union activity and to enjoy thebenefits of any consequent chilling effect on rank-and-filers'like activity.Among cases using language suggestive of this result are:OilCityBrassworks,supra,357 F.2d at 468, 470;United Painting Contractors,184 THEATRE NOW, INC.supervisor Doucette,Sr.'s-discharge because of his partici-pation in the Union's processing of employee Weeden'sgrievance violated Section 8(a)(1) becauseitwould tend toinstillin rank-and-file employees the fear that they toowould be discharged or otherwise punished if they engagedin like conduct. There is no question that such conduct byrank-and-file employees constitutes protected union andconcerted activity for which employees may not lawfullybe discharged 43 Nonetheless,managementfrankly toldDoucette, Sr., that he was being discharged for suchactivity, although it must have anticipated that he would atthe veryleastrelay this to employee Doucette, Jr., who washis son and the reasons for whose own discharge wereinterwoven with those for his father's.Moreover,management made no effort whatever toadvise any of the rank-and-file employees that Doucette,Sr., had been subjected to discharge for this reason solelybecause of his supervisory status,and that managementrecognized rank-and-file employees'right to engage insimilar conduct without fear of employer reprisal. Rather,management's concomitant dischargeof Doucette, Jr., astatutory employee, both underlined the threat advancedby his supervisory father's discharge and blurred anydistinction between their respective positions.Indeed, therecord shows that management did not subjectively regardDoucette, Sr., as having any status other than that of arank-and-file employee.The management representativesat the grievance meetings tacitly accepted him as arepresentative of the Union and of employee Weeden.General Manager Davis testified that after learning aboutDoucette, Sr.'s participation in the first Weeden grievancemeeting,Davis in effecttold Doucette, Sr., that he did notact improperly in advising Weeden of his rights. TheUnion's representative testified that he had broughtDoucette,Sr., to the grievance meeting to act as"steward."Each of the Doucettes is a member of the same unionlocal; and wasparty to thesameform contract, which isthe only contract "recognized" by the Union, was draftedby the Union,containsvarious provisions purporting toprotect the Doucettes'union membershiprights and theUnion'sown interests,and includes a provision for anarbitrator appointed by the Union. Furthermore, Respon-dents' counsel conceded at the hearing that Doucette, Sr.,was an employee within the meaning of the Act. It wasonly after I raised a question during the hearing as to hisstatus that any of the parties concerned became aware ofthe possibility that Doucette, Sr., was a supervisor ratherthan an employee. Accordingly, so far as both the impactNLRB 159,affd.441 F.2d 266(C.A. 4, 1971);Texas Co,93 NLRB 1358,1369-70(dissenting opinion),enforcement dented 198F.2d 540, 544 (C.A.5);El Canonazo Supermarket,Inc.,171NLRB83, 89-91;N L.R.B. v.Fullerton PublishingCo.,283 F.2d 545, 550 (C.A. 9, 1960);Sopps, Inc.,175NLRB296, 297,305-306;NationalFreight, Inc.,154 NLRB 621, 622.However, in none of these cases does it appearthat the Board or the courtwas asked to evaluate the propriety of bringing intoplay the balancingprinciples set forth in the text.Further,the law asit has thus evolved doesnot render the discipline of a supervisor for unionor concerted activityunlawful,withoutmore;but the facts recited in most if not all of theseopinions fail to suggest the existence of considerations,other than the merefact of the discipline,which would tend to create reasonableemployee fear.43Morrison-Knudsen,Inc.,149 NLRB 1577, enfd. 358 F.2d 411 (C.A. 9,1966);Interboro Contractors,Inc.,157 NLRB 1295, enfd. 388 F.2d 495 (C.A.4 1967);United EngineeringCa,163 NLRB 81, enfd 401 F.2d 910 (C.A. 9,1%8), cert.denied393 U.S. 1084 (1969).539of and the motives for the discharges are concerned, thiscase is in reality precisely the same as if Doucette, Sr., hadbeen an ordinary employee.44For the foregoingreasons, I conclude that the dischargeof Doucette, Sr., because of his activity in connection withtheWeeden grievance violated Section 8(a)(1) of the Act.However, because of Doucette, Sr.'s supervisory status, Iconclude that his discharge did not violate Section 8(a)(3).Fairview Nursing Home, supra,202 NLRB 318.(3)Doucette, Jr.'s dischargeI have found that Doucette, Jr., was discharged becauseof the union activity of his father, Doucette, Sr. As counselfor the General Counsel points out, a number of cases havefound discharges to be unlawful where motivated by theunion activity of relatives. Some of these cases appear tofind the discharge unlawful on the ground that the unionactivity of a particular individual led the employer tosuspect that his relatives were similarly active or werereceptive to organizational efforts, and to discharge themon that suspicion.45 However, on the facts of this case, itwould be speculative to suppose that management dis-charged Doucette, Jr., because his kinship with his fatherled management to fear that, like his father, he would assistemployees in processing grievances if the occasion arose.Other cases find the discharge unlawful on the theory thatthe discharge of one was a means of punishing the otherfor his own union activity.46 However, this theoryassumesthat the latter's union activity was protected by Section 7,whereas Doucette, Sr.'s union activity was not so protect-ed.Guidance here, however, is provided byGolub Brothers,supra,140 NLRB at 127-128, and byConsolidated Foods,supra165 NLRB at 959. Both these cases held that thedischarge of a supervisor by reason of the union activitiesof the supervisor's employee relative violated the Actbecause such a discharge could lead the employeesreasonably to fear that they would be discharged if theycontinued to support the union.A fortiori,such a coerciveresult would obtain where, as here, the supervisor's unionactivities led not only to his own discharge, but to thedischarge of his employee relative as well.Accordingly, I conclude that the discharge of employeeDoucette, Jr. because of the union activities of supervisorDoucette, Sr., violated Section 8(a)(1) and (3) of the Act.44 It is true that Doucette,Sr.'s supervisory status nught render hisemployer answerable for an unfair labor practice based on certain kinds ofunionactivity which wouldbe protected in an employee.However, I amsatisfied that Sec.8(a)(2) does not requirean employer to bar afirstlinesupervisor from the degree of union activity engagedin byDoucette, Sr. SeeNational Gypsum Co.,139 NLRB916, 920-921.Moreover,in the instantcasemanagementdid notrefuse to discuss the grievance so long as theconference included Doucette,Sr.; rather,management did discuss thegrievance and then discharged him for the grievanceactivity in which it hadpreviously acquiesced.45 See,e.g.,EverettL.Harper,169 NLRB 320, 325; WashingtonForgeInc.,188NLRB 90, 97.4e See, e.g.,WIPO, Inc,199 NLRB 649;Owens-Corning Fiberglass Corp.,146 NLRB 1492, 1495;Marathon ElectricMfg. Corp.,106 NLRB 1171,1179-80,affd.223 F.2d 338 (C.A.D.C.), cert. denied 350 U.S. 981 (1956). 540DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4)The statement of the reasons for theDoucettes' dischargeIhave found that Supervisor Doucette, Sr.'s dischargefor union activity, and employee Doucette, Jr.'s dischargebecause of their kinship, violated the Act because theirdischargecould lead the employees reasonably to fear thatthey would be discharged if they engaged in like conduct.From this it follows that General Manager Davis'statement that these were the reasons for the discharges,made to Supervisor Doucette, Sr. but under circumstanceswhich would lead Davis to anticipate that the explanationwould be relayed to at least employee Doucette, Jr.,violated Section 8(a)(1) because that statement expressedin words the same threat which the discharges expressed inconduct.Under these circumstances, Respondents' admission thatRespondent Theatre was an agent of Respondent Greaseamounts to an admission that Davis was an agent ofRespondent Theatre. Accordingly, Respondent Theatrehad and exercised, through Davis, the power to hire andfire the Doucettes and to promise and give them wageincreases.50 Further, the unfair labor practices herein werecommitted in the exercise of this discharge power, andwere motivated by Doucette, Sr.'s activity in connectionwith a grievance settled (through Davis) by RespondentTheatre. Accordingly, I conclude that Respondent Theatreoccupied joint employer status with Respondent Greasefor purposes of this case, and is answerable for the unfairlabor practices found.51CONCLUSIONS OF LAWc.The extent to which Respondent Theatre isanswerable for the unfair labor practices foundRespondents conceded at the hearing and in their answertotheamended complaint that Respondent Greaseoccupied employer status with respect to the Doucettesand is answerable for any unfair labor practices foundherein.Moreover, Respondents conceded at the hearing, asdidRespondent Theatre in the answer to the originalcomplaint, that RespondentTheatre is Respondent Grease'sagent.Section 2(2) of the Act defines the term"employer" as including "any person acting as an agent ofan employer, directly or indirectly"; while Section 8(a)states that it shall be an unfair labor practice for an"employer"to engagein the conduct therein described.Accordingly,Respondent Theatre's conceded status asRespondent Grease's agent is sufficient to warrant itsinclusion in the cease-and-desist and notice-posting partsof the order herein.47However, Respondents denied in their answer to theamended complaint the allegation therein that theyoccupied joint-employer status with respect to the Dou-cettes.While neither of the post-hearing briefs touches onthe issue,its resolutionmay affect both the breadth of theorder against Respondent Theatre48 and whether it is to benamed in thebackpay order.49I conclude from the record as a whole that RespondentTheatre occupied (with Respondent Grease) joint employ-er status with respect to the Doucettes. Davis, who wasadmitted in the complaint to be an agent of RespondentGrease, was employed by (and, indeed, an officer of andstockholder in) Respondent Theatre; and was (so far as therecord shows) the only person connected with RespondentTheatre who provided any services to Respondent Grease.41MarrielloFabrics,Inc.,149 NLRB 333, 346;Cache Valley DairyAssociation,103 NLRB 280.48Omaha NeonSignCo.,170 NLRB 1385, 1391;West Coast Casket Co.,192 NLRB 624,In. 2, modified469 F.2d 871 (C.A. 9, 1972).49Kartarik,Inc.,I I 1 NLRB 630, fn. 2, enfd. 227 F.2d 190 (C.A. 8, 1955);cf. Senco,Inc.,177NLRB 882, 895.50While I accept Davis' testimony that he signed Doucette, Jr.'s contract(naming Respondent Theatre as employer)through oversight,Doucette,Sr.'s action in makingthe entryafter discussing at least hisown employmentwith Davis,and Doucette,Sr.'s testimony that he"assumed"RespondentTheatre was the employer,evidence that to applicants, Respondent Theatrepossessed the indicia of an employer.Moreover,Doucette, Sr.'s action infiling the original charge herein against RespondentTheatrealone (and not1.Respondents are engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Respondent The Grease Company is an employerwithin the meaning of Section 2(2) of the Act.3.For purposes of this case, Respondent Theatre Now,Inc., occupies joint employer status with and is an agent ofRespondent The Grease Company, and is an employerwithin the meaning of Section 2(2) of the Act.4.International Alliance of Theatrical Stage Employ-ees and Moving Picture Machine Operators of the UnitedStates and Canada and Local 381 of that organization areboth labor organizations within the meaning of Section2(5) of the Act.5.Joseph F. Doucette, Sr., is a supervisor within themeaning of Section 2(11) of the Act, and is not anemployee within the meaning of Section 2(3).6.By discharging Joseph F. Doucette, Sr., undercircumstances constituting interference with, restraint of,and coercion of employees in the exercise of their statutoryrights,Respondents have violated Section 8(a)(1) of theAct.7.By discharging Joseph F. Doucette, Jr., Respondentshave interfered with, restrained, and coerced employees inthe exercise of their statutory rights, in violation of Section8(a)(1) of the Act; and have discriminated in regard totenure of employment to discourage membership in a labororganization, in violation of Section 8(a)(3).8.By stating the reasons for such unlawful discharges,under circumstances where such statements were likely tobe relayed to employees, Respondents have violatedSection 8(a)(1) of the Act.9.The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6)(7) of the Act.naming Respondent Grease until after Respondent Theatre disclaimedemployer status in the answer to the original complaint),together withDavis' admission that laid-off employees seeking unemployment compensa-tion frequently regarded Respondent Theatre rather than RespondentGrease as their employer, indicates that Respondent Theatre also appearedto employees who had actually worked in the "Grease"company asconstituting their employer.51West Texas Utilities Co.,108 NLRB 407,413-414, enfd. 218 F.2d 824(C.A. 5), cert.denied349 U.S. 953;BasicManagement,Inc.,104 NLRB1038, 1039-41;Fox MidwestAmusementCorp.,98 NLRB 699, 718;MayDept. Stores Co.,59 NLRB 976, 986-987, 992, 1043-45, modified 154 F.2d533 (C.A.8), cert.denied329 U.S. 725. THEATRE NOW, INC.10.Respondents' discharge of Joseph F. Doucette, Sr.,did not violate Section 8(a)(3) of the Act.THE REMEDYHaving found- that Respondents have violated the Act incertain respects, I shall recommend that they cease anddesist therefrom and take certain affirmative actionnecessary to effectuate the policies of the Act. While I seeno reason to anticipate that Respondent Theatre willengage insimilar unfair labor practices in connection withshows managed by its personnel other than Davis, theabsence of credible evidence that the unlawful dischargeshereinwere decided on by anyone connected withRespondent Grease other than Davis leads me to antici-pate that Davis may engage in like unlawful conduct whenmanagingshows other than "Grease." Accordingly, I shallrecommend that Respondent Theatre cease and desistfrom like or related conduct in connection with showsother than "Grease," where Davis is employed in connec-tion with those shows.I shall also recommend that Respondent Grease offer52Thisdivisionof liabilitymay be academic herein, because Respon-dents' counsel stated on therecord thatRespondentGrease had undertakento hold Respondent Theatre harmless and is financially capable of doing so.However,the inclusionof Respondent Theatre in the backpay order does541reinstatement to the Doucettes, and that RespondentTheatre (which has no power to make such an offer overRespondentGrease'sobjection)requestRespondentGrease in writing, with a copy to the Doucettes, to makesuch an offer. The Doucettes shall be made whole for anyloss of earnings they may have suffered by reason of theirunlawful discharge, by payment to them of a sum ofmoney equal to that which they normally would haveearned from the date of discharge to the date of a validoffer of reinstatement less their net earnings during thisperiod, to be computed in the manner described inF.W.Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716. Respondents shall bejointlyand severally liable for the backpay which is attributable tothe period prior to Respondent Theatre's request thatRespondent Grease reinstate the Doucettes, plus 5 daysthereafter.Respondent Grease shall be solely answerablefor any additional backpay.52 I shall also recommend thatRespondents post appropriate notices.[Recommended Order omitted from publication.]affordthe Doucettes some additional financialsecurity.Moreover, shouldthiscase eventually be considered by the Board,itmay constitute aprecedent for a case involving a show less successful than"Grease."